
	

114 SRES 363 ATS: Congratulating the University of Mount Union football team for winning the 2015 National Collegiate Athletic Association Division III Football Championship. 
U.S. Senate
2016-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 363
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2016
			Mr. Brown (for himself and Mr. Portman) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the University of Mount Union football team for winning the 2015 National Collegiate
			 Athletic Association Division III
			 Football Championship. 
	
	
 Whereas, on December 18, 2015, the University of Mount Union Purple Raiders football team (referred to in this preamble as the Purple Raiders) won the 2015 National Collegiate Athletic Association (referred to in this preamble as the NCAA) Division III Football Championship with a 49 to 35 victory over the University of St. Thomas Tommies;
 Whereas the head coach of the Purple Raiders led the team to a national championship win in his third year as the head coach of the Purple Raiders;
 Whereas the University of Mount Union has won 12 national championships in NCAA Division III football;
 Whereas the victory of the Purple Raiders broke their own record for the most national titles in football held by a program in any division;
 Whereas the Purple Raiders defeated the 2014 national champion, the University of Wisconsin-Whitewater Warhawks, in the semifinal of the 2015 season, 36 to 6, to advance to the national championship game;
 Whereas, in the 2015 national championship game— (1)the running back of the Purple Raiders, number 34, rushed for 220 yards and 2 touchdowns on 25 carries;
 (2)the quarterback of the Purple Raiders, number 11, threw for 201 yards and 3 touchdowns with zero interceptions;
 (3)the wide receiver of the Purple Raiders, number 3, caught 5 passes for 127 yards, including a 63-yard catch;
 (4)the freshman defensive back of the Purple Raiders, number 21, recorded the only interception by any player in the game;
 Whereas, in the 2015 football season, the Purple Raiders— (1)finished with a record of 14 wins and zero losses;
 (2)continued a 103-game regular season winning streak, which began in 2005; and (3)won the Ohio Athletic Conference championship, which was—
 (A)the 24th consecutive Ohio Athletic Conference title won by the Purple Raiders; and
 (B)the 27th conference title won by the Purple Raiders; Whereas, in the 2015 football season—
 (1)the junior offensive lineman of the Purple Raiders, number 52, was named the winner of the Division III Rimington Award, which is awarded to the most outstanding center in NCAA Division III football;
 (2)the senior defensive lineman of the Purple Raiders, number 90, was named to the American Football Coaches Association Division III Coaches' All-America team;
 (3)the senior linebacker of the Purple Raiders, number 4, a 3-time team captain, was named—
 (A)a winner of the NCAA ELITE 90 award for the third straight year; and (B)the Academic All-American of the Year for Division III football by the College Sports Information Directors of America; and
 (4)the senior safety of the Purple Raiders, number 31, was named 1 of the 10 finalists for the Gagliardi Trophy, which is awarded to the top all-around player in NCAA Division III football;
 Whereas the President and the director of athletics of the University of Mount Union have fostered a continuing tradition of athletic and academic excellence at the University of Mount Union;
 Whereas the University of Mount Union has proven to be a perennial championship contender in NCAA Division III football; and
 Whereas the marching band, cheerleaders, students, faculty, alumni, and fans of the University of Mount Union have supported the Purple Raiders through a season filled with triumph: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the University of Mount Union Purple Raiders football team for winning the 2015 National Collegiate Athletic Association Division III Football Championship;
 (2)recognizes the players, coaches, staff, and fans of the University of Mount Union Purple Raiders football team, whose hard work led to the team winning the 2015 National Collegiate Athletic Association Division III Football Championship; and
 (3)respectfully requests that the Secretary of the Senate prepare an official copy of this resolution for presentation to—
 (A)the President of the University of Mount Union; (B)the director of athletics of the University of Mount Union; and
 (C)the head coach of the University of Mount Union football team.  